DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 17 February 2021, the status of the claims is as follows:
Claims 28, 29, 31, 33-35, 38-40, and 42-47 are currently amended;
Claim 37 is previously presented;
Claims 30, 36, and 41 are as originally filed;
Claims 48-54 are withdrawn; and
Claims 1-27 and 32 are cancelled.

4.	The objections of claim 28 are withdrawn in view of the Amendment, filed 17 February 2021, which corrected the minor informalities.
Response to Arguments
5.	Applicant’s arguments, see Remarks, p. 8, filed 17 February 2021, with respect to the rejection of claims 35, 36, and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, have been fully considered, but are moot in view of the new ground(s) of rejection, which was necessitated by amendment, as discussed below. 
6.	Applicant’s arguments, see Remarks, p. 1, filed 26 October 2020, with respect to the rejection of claims 28-30, 39, 41-43, 45, and 47 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 1, the following:
COVID-19 and other disease conditions can rapidly result in reduced partial pressure of oxygen in the blood, which is correlated with oxygen deficit. Since a large such reduction in partial pressure of oxygen or oxygen deficit can be lethal, there is a considerable need to continuously or frequently signal care givers of such situations that breach dangerous thresholds.
Prior to this invention, the only accurate way of determining oxygen deficit was with a blood draw. Besides begin uncomfortable for the patient, require a technically skilled person, have occasional complications, and are expensive, blood draws are inherently invasive, and produce untimely results. Accordingly, there is a technical problem in that blood draws cannot be counted on to timely signal a low blood oxygen level.
The present invention provides a technical solution by using non-invasive procedures to continuously or frequently render levels of partial pressure of oxygen or oxygen deficit. See Abstract and para [0043].
Accordingly, the Applicant maintains that the Office is misguided in focusing the §101 attention on the type of alarm, or the way the alarm (signal) is issued. Viewed as a whole, the claimed subject matter is not so much direct to the manner of signaling, or the calculations upon which the signaling is predicated, but is instead is directed to unconventional use of non-invasive procedures (pulse-oximetry and respiratory gas analysis) to continuously or frequently render levels of partial pressure of oxygen or oxygen deficit.
Claim 28 is amended herein to more clearly recite those distinctions. The preamble is amended herein to specify that the method requires using non-invasive procedures to underly signaling a patient's blood oxygen condition, and the body is amended herein to specify using pulse-oximetry and respiratory gasses in an unconventional manner, to continuously or frequently render data that could not realistically be rendered in that manner by the prior art.
Claim 42 is amended herein in a corresponding manner, specifically reciting that the device is configured to use (a) information from a pulse-oximetry unit, and (b) breathing gas samples from a patient in an unconventional manner, to continuously or frequently render a low blood oxygen level signal.
Claims 29-31 and 33-47 are thought to fall outside the 101 rejections by virtue of their dependence upon currently amended independent Claims 28 and 42. Claim 32 is canceled.

However, respectfully, these arguments are not persuasive.  The claims stop short of providing the stated technical solution to a real world, practical application as the amended limitations do not positively recite a tangible way of presenting the analyzed information from the non-invasive procedures to a patient or caregiver.  Specifically, the claims lack a definite, tangible structural element that implements the result of the mental process (i.e. “determining oxygen partial pressure measurements (PAO2) and carbon dioxide partial pressure measurements (PACO2) from a steady-state breathing of the patient; determining at least one of (a) an arterial oxygen partial pressure (PaO2) and (b) an oxygen deficit (PAO2- PaO2) of the patient using at least one of the SpO2 measurements, at least one of the PAO2 measurements, and at least one of the PACO2 measurements”) in the practical application.  Without a tangible medium, rendering information remains abstract as a person can mentally/verbally perform this function as common procedure of physician mentally/verbally provide the information during his/her normal duties.  
	Claim 28 lacks the proper recitations of the specific tangible devices.  The specification, see pages 13-23 and figs. 1A-B, 2, and 3A-B, details the implementation of the abstract idea using specific tangible devices, rather than procedures for a caregiver to follow, and thus, the method of claim 28 should accurately reflect this.  
	Based on broadest reasonable interpretation of claim 42, the control unit being configured to “render…” is merely providing an intangible, abstract signal.  Actually reciting the display element discussed in the specification would provide a tangible device for implementing the practical application/technical solution discussed in Applicant’s arguments.
7.	Applicant’s arguments, see Remarks, p. 10, filed 17 February 2021, with respect to the rejection of claims 28-34, 39, and 41-47 under 35 U.S.C. 103 as being unpatentable over Haryadi et al., U.S. Patent No. 6,241,681 B1 (“Haryadi”), in view of Heinonen, U.S. Patent Application Publication No. 2016/0058346 A1 (“Heinonen”), the rejection of claims 37 under 35 U.S.C. 103 as being unpatentable over Haryadi in view of Heinonen, as applied to claim 28 above, and further in view of Mechlenburg et al., U.S. Patent Application Publication No. 2003/0213489 A1 (“Mechlenburg”), and the rejection of claims 40 under 35 U.S.C. 103 as being unpatentable over Haryadi in view of Heinonen, as applied to claim 28 above, and further in view of Lӧser et al., U.S. Patent Application Publication No. 2015/0328417 A1 (“Lӧser”), have been fully considered, and are persuasive in view of the Amendment, filed 17 February 2021.  Therefore, the rejection has been withdrawn.  
Claim Objections
8.	Claim 28 is objected to because of the following informalities: line 11 recites “at least one of the PACO2 measurements;”, which is a grammatical/typographical error, and should be amended to “at least one of the PACO2 measurements; and”.  Appropriate correction is required.
9.	Claim 38 is objected to because of the following informalities: line 1 recites “the alarm”, which lacks proper antecedent basis to the phrase “an alternative alarm” in lines 1-2 of claim 35 for which claim 38 is indirectly dependent on, and should be amended to “the alternative alarm”.  Appropriate correction is required.
10.	Claim 42 is objected to because of the following informalities: line 7 recites “the breathing samples”, which lacks proper antecedent basis to the phrase “breathing gas samples” in line 3, and should be amended to “the breathing gas samples”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 28-31 and 33-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 28-31 and 33-41 are directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e. a process.  Claim 42-47 are directed to a “device”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 28-31 and 33-47, recite the following mental process:
determining oxygen partial pressure measurements (PAO2) and carbon dioxide partial pressure measurements (PACO2) from a steady-state breathing of the patient;
determining at least one of (a) an arterial oxygen partial pressure (PaO2) and (b) an oxygen deficit (PAO2- PaO2) of the patient using at least one of the SpO2 measurements, at least one of the PAO2 measurements, and at least one of the PACO2 measurements; 
continuously or frequently rendering at least one of (a) an indication of the determined arterial oxygen partial pressure (PaO2) and (b) an indication of the patient’s determined oxygen deficit (PAO2- PaO2).

	This judicial exception is not integrated into a practical application because the additional limitations of “receiving pulse-oximetry measurements (SpO2) of a patient's peripheral arterial blood oxygen saturation” in claim 28, and “a first port configured to receive pulse-oximetry measurements (SpO2 values) from the pulse-oximetry unit” and “a second port configured to receive the breathing samples of the patient” in claim 42, add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.  
Furthermore, the additional limitation of “a control unit configured to” in claim 42 is merely parts of a computer to be used as a tool to perform the mental process.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “receiving pulse-oximetry measurements (SpO2) of a patient's peripheral arterial blood oxygen saturation” in claim 28, and “a first port configured to receive pulse-oximetry measurements (SpO2 values) from the pulse-oximetry unit” and “a second port configured to receive the breathing samples of the patient” in claim 42.  Such limitations are conventional and routine in the art, and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The additional limitation “a control unit configured to” in claim 42 is merely a part of a computer to be used as a tool to perform the mental process.  
The additional limitation of “rendering an alarm signal” in claim 31, “rendering an alternative alarm” in claim 35, “the alarm” in claim 38, and “render an alarm” in claim 46 are recited as intangible signals rather than a tangible structural element.  Thus, the result of the mental process, whether being implemented on a computer as a tool (claim 42) or not (claim 28), remains in the abstract, and is neither practically applied nor does constitute significantly more than the abstract idea.  Examiner suggests positively reciting a structural element that performs presentation of the alarm indication to the patient or caregiver, as this feature would demonstrate a tangible device providing the result of the abstract idea to a real world application. 
The additional limitations of dependent claims 29, 30, 44, and 45 are merely directed to and further narrow the scope of the mental process.  Based on broadest reasonable interpretation, Claims 31, 33-41, 43, 46, and 47 are ancillary post solution activity as no tangible device is provided that provides the result of the abstract idea to a real world application.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Base claim 42 recites the limitation “a control unit configured to:  …render the low blood oxygen signal based upon at least one of a determined arterial oxygen partial pressure and the determined oxygen deficit falling outside a pre-determined threshold by at least a first threshold amount”.  However, the original disclosure, filed 16 November 2017, specifically describes that “display screen 104” and not the microprocessor or controller 210 performs the claimed function.
Claims 43-47 are rejected due to their dependency to base claim 42.
15.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 31, 35, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “a predetermined first threshold amount” in line 4.  It is unclear what the phrase “a pre-determined first threshold amount” refers to or which preceding parameter, i.e. PaO2, PAO2-PaO2, or PACO2, it is directed to (Examiner suggests, for example, “a pre-determined first threshold amount of [what particular parameter, e.g. PaO2, PAO2-PaO2, or PACO2?]).
Claim 35 recites the limitations “at least a second threshold number of pulmonary function test parameters” and “at least a third threshold amount”, which lack proper antecedent bases.  Claim 34 merely defines “a plurality of function tests” and “a plurality of pulmonary function test parameters”; and Claim 31 merely defines “a pre-determined first threshold amount”.  Firstly, neither claim 35 nor base claims 28, 31, and 34, for which claim 35 depends on, define a first threshold number of pulmonary function tests parameters (so how can claim 35 skip to “at least a second threshold number of pulmonary function test parameters”) and a second threshold amount (so how can claim 35 skip to “at least a third threshold amount”).  Secondly, it is unclear whether the differently phrased threshold numbers and amounts (i.e. “a second threshold number of pulmonary test parameters”, and “a third threshold amount”) refer to different numbers of pulmonary function tests parameters or different data values (it appears to the Examiner that threshold amount should be amended to, for example, “[first, or second, or third] threshold amount of [PaO2, PAO2-PaO2, or PACO2]).   Thirdly, it is unclear what the phrase “third threshold amount” refers to (i.e. third threshold amount [of what particular parameter?]).  
Claim 36 recites the limitation “the second threshold number of parameters”.  It is unclear whether this recitation refers to “a second threshold number of pulmonary test” in claim 35.   
Claim 38 recites the limitations “at least a fourth threshold number of symptoms” and “at least a fifth threshold time”, which lack proper antecedent bases.  Neither claim 35 nor base claims 28, 31, and 34, which claim 38 depends on, define a first to fourth threshold number of symptoms, and a first to fourth threshold times.  Claim 31 refers to “pre-determined first threshold amount”; Claim 35 refers to “a second threshold number of pulmonary function test parameters” and “third threshold amount”; and Claim 36 refers to “a second threshold number of parameters” and “third threshold amount”.  These references are entirely distinct parameters to number of symptoms and times. Thus, it is unclear how many threshold number of symptoms and threshold times there are in the claim.  
Allowable Subject Matter
17.	Claims 28-31 and 33-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
18.	Claims 31, 35, 36, 38, and 42-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office Action
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/26/2021